Title: From John Adams to William White, 1 November 1813
From: Adams, John
To: White, William



Dear Sir
Quincy November 1 1813

Almost at the moment, when I entered my 79th year I recd. your kind letter, and a valuable present of your lectures on the Catechism and your Sermon on the Epiphany. The Sermon has been read to me in my family and I have made some progress in the Lectures. The candour and moderation which I have known in the Author for 35 years appears in these compositions; for which I pray you to accept my sincere thanks. The idea of uniting the christian world or any portion of it in opinion by force; an idea that has spread desolation and sacrificed more human lives than were ever sacrificed to Molock or to the Gods of the Greeks or the Indians must be given up. I cannot conclude without a tear at the recollection of your invaluable friend Rush. In several of his letters and some of his last to me he expressed his high confidence in the independent spirit, great integrity, and invariable firmness of Bishop White. I have the honour to be Sir, your invariable well wisher and obliged / humble Servant
John Adams